     Case 2:18-cv-00055-KJM-DMC Document 63 Filed 08/13/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAN BAILEY,                                        No. 2:18-CV-0055-KJM-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    ENLOE MEDICAL CENTER,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   court is defendant’s motion to dismiss. See ECF No. 62. Pursuant to the Court’s general orders

19   closing the courthouses in this district to the public, the hearing on defendant’s motion, set for

20   September 2, 2020, before the undersigned in Redding, California, at 10:00 a.m., is hereby

21   vacated. Plaintiff’s opposition to defendant’s motion remains due by August 19, 2020.

22   Defendant may file a reply by August 26, 2020. Following completion of briefing the matter will

23   stand submitted unless the Court determines a hearing would be beneficial, in which case a

24   hearing will be re-set by separate order.

25                  IT IS SO ORDERED.

26   Dated: August 13, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
